DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (hereinafter “Black”), US Pub. No. 2010/0075631, in view of Ritter et al. (hereinafter “Ritter”), US Pub. No. 2007/0052672.
Regarding claim 1, Black teaches an eyewear device (figs. 1C, 1E, eye-covering communication device) comprising: a support structure configured to be worn on the head of a user (figs. 1C, 1E, eyeglasses/headset); a sensor including an input surface to receive input of a finger skin surface (fig. 1E, fingerprint sensor 14E); a sensing circuit integrated into or 
Black fails to explicitly teach an image display and manipulating displayed content on the image display responsive to the gesture input to control the application.
However, in the same field of endeavor, Ritter teaches a communication device including glasses type interface that includes an image display that can be manipulated to control an application (see fig. 1, glasses 1; fig. 3, lens 100; [0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Black to include the feature of Black. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with improved communication.
Regarding claim 2, Black in combination with Ritter teaches wherein the support structure comprises a frame supporting the image display (Black, sunglasses frame, fig. 1E; Ritter, image display, fig. 3); and a temple extending from a lateral side of the frame, wherein the sensor is supported by the temple (Black, fig. 1E, arm of glasses where fingerprint sensor 14E is located).

Regarding claim 4, Ritter teaches wherein the sensor includes a sensor array that forms a two-dimensional rectangular coordinate system for tracking X and Y axes location coordinates of the finger skin surfaces on the input surface ([0035]).
Regarding claim 5, Ritter teaches wherein the sensor array is a capacitive array ([0035]).
Regarding claim 6, Ritter teaches wherein the application is a chat application and wherein the device further comprises a camera configured to capture an image ([0045]); wherein the programming by the processor further configures the eyewear device to post the image responsive to manipulation of the displayed content on the image display ([0045]).
Regarding claim 7, Ritter teaches wherein the application is a web browser application and the programming by the processor further configures the eyewear device to navigate the Internet responsive to manipulation of the displayed content on the image display ([0045]).
Regarding claim 9, Ritter teaches wherein the programming by the processor further configures the eyewear device to: track, via the sensing circuit, a pattern of fingerprint ridges of a finger skin surface of the finger on the input surface ([0050]); generate a fingerprint image having the tracked pattern of fingerprint ridges ([0050]); extract fingerprint features from the fingerprint image ([0050]); and authorize the user to utilize the application based on the extracted fingerprint features ([0050]).
Regarding claim 10, Ritter teaches wherein the programming by the processor further configures the eyewear device to switch the sensor from an authorization mode to a gesture mode upon authorization of the user ([0050]).

Regarding claim 12, it has similar limitations to those of claim 6 and is rejected on the same grounds.
Regarding claim 13, it has similar limitations to those of claim 7 and is rejected on the same grounds.
Regarding claim 15, it has similar limitations to those of claim 9 and is rejected on the same grounds.
Regarding claim 16, it has similar limitations to those of claim 10 and is rejected on the same grounds.
Regarding claim 17, it is a non-transitory computer readable medium of claim 1 and is rejected on the same grounds.
Regarding claim 18, it has similar limitations to those of claim 6 and is rejected on the same grounds.
Regarding claim 20, it has similar limitations to those of claim 9 and is rejected on the same grounds.
Allowable Subject Matter
Claims 8, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests wherein the web application is a banking application and the instructions when performed by the processor further configure the eyewear device to perform a banking transaction responsive to manipulation of the displayed content on the image display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622